Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “ forming a crushing layer including cracks on a back surface of the semiconductor substrate” in lines 3-4. It is unclear if the cracks are formed in the crushing layer or in the semiconductor substrate. Applicant’s Fig. 7A seems to show the cracks 18 in the substrate (note cracks 18 within the substrate; however, the applicant seems to argue in the Remarks (see Page 7) about the cracks in the Wang reference’s crushing layer 334). Clarification/correction is required. 
	Claims 2-7 and 16-20 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2015/0255955) in view of FUJITO et al. (US PUB. 2012/0282443).
Regarding claim 1, Wang teaches a method of manufacturing a semiconductor substrate 321/221 (Fig. 2a-2b & Fig. 3a-3b, comprising: 
forming a crushing layer 334 on the a back surface of the semiconductor substrate (321 and/or 221 in Fig. 3a-b) before forming a post 228/229 of an epitaxial layer (e.g. note mesa structures in Fig. 2a-b) formed on a front surface of semiconductor substrate (Fig. 2-3) ; and
forming the post 229 of the epitaxial layer on the front surface of the semiconductor substrate 221/321 after forming the crushing layer (Fig. 2-3, it is understood that the post 228/229 is formed after the bow shape of the substrate 321 is addressed, see Fig. 1b-Fig. 3 and respective text), 
wherein the semiconductor substrate 321/221 is not exposed to a temperature of 200°C 300°C or higher between the forming of the crushing layer 334 and the forming of the post (Fig. 1b, 3 and 2a-2b & Para [0054-0057 & 0069] – note after forming the 
Perhaps in the interest of brevity, Wang is silent on the substrate 321 comprising cracks on a back surface. The Examiner understands that crack generation in crystals is widely known in semiconductor substrates as a semiconductor film is grown in thickness. For instance, FUJITO teaches in Para [0007-0011, 0016 & 0020] wherein cracks exist in a semiconductor substrate during crystal growth. As such, the presence of cracks and efforts to inhibit crack generation would have been obvious and within the routine skill in the art.
Regarding claim 2, the combination of Wang and FUJITO teaches the method of manufacturing a semiconductor substrate according to claim 1, wherein the post is formed by etching the epitaxial layer (Fig. 2a-2b and respective text).
  Regarding claim 3, the combination of Wang and FUJITO teaches the method of manufacturing a semiconductor substrate according to claim 2, wherein the post constitutes a vertical cavity surface emitting laser post (para [0062] &Fig. 2a-2b and respective text).
Regarding claim 4, the combination of Wang and FUJITO teaches the method of manufacturing a semiconductor substrate according to claim 1, wherein the post is a 
Regarding claim 5, the combination of Wang and FUJITO teaches the method of manufacturing a semiconductor substrate according to claim 4,-2-Application No. 16/505,070 wherein the post is formed by etching the epitaxial layer, and the forming of the protective film 437 is performed after the forming of the post (Fig. 2a-2b, 4a-4b & 8 and respective texts).  
Regarding claim 6, the combination of Wang and FUJITO teaches the method of manufacturing a semiconductor substrate according to claim 5, further comprising forming an insulating film (unlabeled insulating sidewalls covering sidewalls of mesa in Fig. 4) covering a part of the post, in which the protective film 437 is formed at the same time (Fig. 4 & 8).  
Regarding claim 7, the combination of Wang and FUJITO teaches the method of manufacturing a semiconductor substrate according to claim 1, wherein the semiconductor substrate is not exposed to a temperature of 200°C or higher between the forming of the crushing layer and the removing (Fig. 1b, 3 and 2a-2b & Para [0054-0057] – note after forming the crushing layer, the substrate is cooled to room temperature [0055], and then removal of parts of the epitaxial layer occurs, see Para [0058]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 17, the combination of Wang and FUJITO teaches the method of manufacturing a semiconductor substrate according to claim 3, wherein the post constitutes a light emitting post, and the method further comprises forming a protective film that protects a light emission port of the light emitting post after the forming of the post (Fig. 2a-2b, 4a-4b & 8 and respective texts).  
Regarding claim 18, the combination of Wang and FUJITO teaches the method of manufacturing a semiconductor substrate according to claim 2, wherein the semiconductor substrate is not exposed to a temperature of 2000C or higher between the forming of the crushing layer and the forming of the post (Fig. 1b, 3 and 2a-2b & Para [0054-0057] – note after forming the crushing layer, the substrate is cooled to room temperature [0055], and then removal of parts of the epitaxial layer occurs, see Para [0058]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, the combination of Wang and FUJITO teaches the method of manufacturing a semiconductor substrate according to claim 3, wherein the 0C or higher between the forming of the crushing layer and the forming of the post (Fig. 1b, 3 and 2a-2b & Para [0054-0057] – note after forming the crushing layer, the substrate is cooled to room temperature [0055], and then removal of parts of the epitaxial layer occurs, see Para [0058]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, the combination of Wang and FUJITO teaches the method of manufacturing a semiconductor substrate according to claim 4, wherein the semiconductor substrate is not exposed to a temperature of 2000C or higher between the forming of the crushing layer and the forming of the post (Fig. 1b, 3 and 2a-2b & Para [0054-0057] – note after forming the crushing layer, the substrate is cooled to room temperature [0055], and then removal of parts of the epitaxial layer occurs, see Para [0058]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 16-20 have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOR KARIMY/Primary Examiner, Art Unit 2894